Citation Nr: 1023457	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-39 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for PTSD.  This case 
was previously before the Board in April 2008, at which time 
it was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

The preponderance of the competent evidence shows the Veteran 
does not currently suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a December 2003 letter, issued prior to the 
rating decision on appeal, and in April 2005, July 2005, and 
January 2006 letters, the VA provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  Letters dated in March 2006 and May 2008 advised the 
Veteran of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  The case was last readjudicated in March 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, service personnel records, information 
from the service department, VA outpatient treatment records, 
and the reports of VA examinations.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  


In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  

The Board notes that in its April 2008 remand, it directed 
that an attempt be made to verify the Veteran's claimed 
stressors.  Following a request from VA, the U.S. Armed 
Services Center for Unit Records Research confirmed that F.F. 
had been killed in March 1968.  It was unable to find the 
name "Vermonties or anything similar" on a casualty list 
during the time frame mentioned by the Veteran.  A search of 
morning reports was recommended.  In light of the fact that 
the most recent VA psychiatric examination failed to document 
PTSD, the Board concludes that additional development is 
unnecessary, and no prejudice to the Veteran results from 
this determination on the current record.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  VA outpatient 
treatment records disclose the Veteran was seen in June 2002, 
about three weeks after he had been treated for a self-
inflicted gunshot wound to the abdomen.  It was noted he had 
relapsed to cocaine after abstaining for three years.  He 
related the onset of his drug addiction to when he was in 
Vietnam and started using heroin.  He claims others had told 
him he had PTSD, but said he was not sure because he was 
using drugs so regularly to numb himself.  The assessments 
included rule out PTSD.

The Veteran was seen for a VA PTSD evaluation in May 2003.  
He stated that while his military occupational specialty was 
cook, he also helped repair and build bridges and airplane 
strips in the field.  He described several in-service 
stressors during which he was frightened for his life.  
During one incident, he was sitting with friends at the base 
camp and they were fired upon.  He said everyone began 
running for cover into the underground bunkers.  He recalled 
hearing his friend cry out in pain, but he did not turn to 
help or go back for him.  After the attack, the Veteran 
asserts he found his friend had sustained major injuries and 
that his leg had to be amputated.  Another time, he was on a 
convoy and watched as several trucks exploded over land 
mines.  He also related an incident in which he was in the 
mess tent at camp and was suddenly aware that a deadly 
poisonous snake was at his feet.  The Veteran alleged he had 
intrusive thoughts about the traumas.  He described them as 
daydreams about his friend being injured or being under 
mortar fire.  He indicated he had these thoughts on a daily 
basis when he returned from Vietnam.  He endorsed significant 
symptoms of depression.  The diagnoses included PTSD, 
chronic.  The Axis IV diagnoses included exposure to war.

On VA psychiatric examination in March 2005, the Veteran 
again related the stressor in which his friend lost his leg.  
He said his name was "Vermontese."  The Veteran noted he 
had been first treated for psychiatric problems prior to 2002 
because of suicidal tendencies and depression.  He said he 
had been hospitalized at a private facility in 2001.  

In a November 2006 statement, the Veteran provided another 
stressor.  He stated that a friend from high school, F.F., 
had been killed in March 1968 when he stepped on a land mine.  
He claimed he learned of his death while he was still in 
Vietnam.  He maintained he was in a state of terror thinking 
he would be next.  

VA outpatient treatment records show an impression of chronic 
Vietnam War PTSD in March 2007.

The evidence against the Veteran's claim includes the service 
treatment and personnel records, VA outpatient treatment 
records and the conclusions on a VA psychiatric examination 
in November 2009.

Personnel records disclose the Veteran's military 
occupational specialty while in Vietnam included cook and 
combat construction specialist.  He was in Vietnam from 
August 1967 to April 1969.  He received an Article 15 in 
August 1968 for failure to go to his prescribed place of 
duty, and another Article 15 in January 1969 for failure to 
obey a lawful order.  He received a summary court-martial in 
February 1969 for being incapacitated for the proper 
performance of duty due to indulgence in intoxicating liquor.  
He was sentenced at a general court-martial in November 1971 
for being AWOL from February 1970 to June 1971.

The service treatment records are negative for complaints or 
findings pertaining to a psychiatric disability.  A 
psychiatric evaluation on the separation examination in 
February 1972 was normal.

The Board notes that the June 2002 VA outpatient treatment 
record reveals the Veteran denied having had previous 
psychiatric treatment.  When he was seen by the VA in May 
2003, it was indicated the Veteran had a substantial history 
of polysubstance abuse which had started in Vietnam and 
continued since.  

During the March 2005 VA psychiatric examination, the Veteran 
related he had experienced problems over the years 
maintaining a job, primarily because of attitude.  He stated 
these problems persisted prior to service in Vietnam, 
extending to high school and even when he was younger.  He 
related a history of multiple arrests for assaults, 
possession of marijuana and driving under the influence.  The 
examiner noted the Veteran's symptom onset and course was 
complicated by his history of antisocial personality disorder 
and polysubstance abuse.  It was noted that the Veteran had a 
diagnosis of PTSD in VA treatment records but the symptoms 
described at the time of the examination could be explained 
by his antisocial personality disorder.  A diagnosis was 
deferred until psychological testing could be conducted.  The 
Veteran did not report for the scheduled psychological 
testing. 

The Veteran was afforded a psychiatric examination by the VA 
in November 2009.  The examiner reviewed the claims folder.  
It was indicated the Veteran felt like the "black sheep" of 
the family because he was the product of an out of wedlock 
pregnancy.  The Veteran said he was not accepted by his step 
father.  He claimed he was kicked out of high school for 
"being bad" and going with the wrong group.  He reportedly 
grew up in an abusive household of his grandparents and 
allegedly fired a weapon at his grandfather.  It was noted he 
had frequent infractions at school, including drinking on the 
school premises and cutting classes.  The diagnoses were 
anxiety, not otherwise specified; cocaine and marijuana abuse 
in remission; and antisocial personality disorder.  The 
examiner commented it was less likely than not that the 
Veteran's anxiety symptoms could be explained by PTSD.  He 
noted the Veteran had a very difficult and violent childhood 
which led to behavioral patterns that were clearly in place 
prior to service.  He added the Veteran had been reprimanded 
by school officials and had difficulty with employment prior 
to service.  It was further indicated the Veteran had not 
been distressed enough by his symptoms to seek treatment.  

The Board acknowledges that the May 2003 outpatient report 
diagnosed the Veteran with PTSD.  However, the Board 
concludes that the diagnosis rendered in this report, and the 
references in the medical records to PTSD are of less 
probative value than the opinion rendered by the VA examiner 
following the psychiatric examination in November 2009.  An 
evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board notes the examiner in November 2009 reviewed the 
claims file and provided a rationale for his opinion.  
Conversely, the May 2003 diagnosis was rendered without the 
benefit of review of the claims folder.  Further, the report 
was prepared by a psychology intern with a master's degree 
and only cosigned by a psychologist.  It is significant to 
note that the March 2005 VA examiner (a psychologist) and the 
November 2009 examiner (a psychiatrist) both reviewed the 
claims file, and found that the facts contained therein 
(i.e., personality disorder, substance abuse, and abusive 
childhood) impacted their conclusion as to whether a 
diagnosis of PTSD could be rendered.  Both of these examiners 
had greater skill and training in the field of mental 
disorders than the intern who prepared the 2003 report, and 
the psychiatrist has even greater training than the 2005 VA 
examiner and the co-signor to the 2003 report.  In light of 
the above, the Board finds that the May 2003 outpatient 
report is entitled to less probative weight, while the 
opinion rendered on the November 2009 VA examination is 
entitled to great probative weight.  

In addition, there is no indication that the diagnoses of 
PTSD contained in any other VA treatment records were 
rendered following review of the claims file, nor did any of 
these reports reflect a complete discussion of how the 
Veteran met the diagnostic criteria for PTSD.  Rather, they 
appear to simply carry forward a prior diagnosis.    The 
Board, therefore, assigns little probative value to these 
reports. 

While the Veteran believes that he suffers from PTSD as a 
result of his military service, it is well established that 
lay persons without medical training, such as the Veteran, 
are not competent to opine on matters requiring medical 
expertise, such as the diagnosis and etiology of a 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  
Thus, his opinion on this matter is not competent medical 
evidence.

In sum, the Board finds that the most probative evidence 
fails to establish that the Veteran currently suffers from 
PTSD as a result of his military service. 

In reaching this decision, the Board acknowledges that 
medical evidence of record includes diagnoses of depressive 
disorder, not otherwise specified and bipolar disorder.  
Significantly, however, the claims folder contains no 
competent evidence of an association between any of these 
disabilities and the Veteran's active duty. Indeed, in a July 
2007 rating action, the RO denied service connection for 
bipolar disorder (also claimed as mental problems).  The 
Veteran did not initiate an appeal of that determination.  
The Board concludes, therefore, that no further action with 
regard to the matter of service connection for a psychiatric 
disability other than PTSD is warranted at this time.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


